Exhibit 10.6 Purchaseand Sale Agreement ThisPurchase andSaleAgreement("PSA") is hereby made this 30th of July 2012,by and among Genesis Group Holdings Inc. as "'Seller" andBillyCaudill as Purchaser concerning the stockof Digital CommInc. (the"Company"). WHEREAS, Seller desires to sellandPurchaser desires to purchase 60% of thecommon equity interest of theCompany for good andvaluable consideration; WHEREAS, this PSA is intended to create obligations to proceed in a manner setforth by this PSA. WHEREAS, theparties mutually agree that theywill continue to cooperate and execute such other and further documentation as is necessary to further theintentions of the respective parties contained herein. UNDERSTANDING OF THEPARTIES AS FOLLOWS: BasicPremise for Agreement, Purchase Price; Payment of Consideration. 1. Thepurchase pricefor thePurchased Shares (the"Purchase Price")shall beas follows: ● $125,000 in theformof a Non·Recourse/ Unsecured Promissory Note fromPurchaser to Seller delivered at Closing in exchange for 60% of thecommon stockof the Company. TheNote maybe repaid fromproceeds of theSeller's S·l Registration statement that will go to Purchaser. ● Purchaser shall be givenSeries D Preferred Stockin Seller in anamount that shall equal theamounts shown on thebooks of theCompany owed to Regions Bank that aresecured by Purchaser's home. ● Seller shall retain a non·dilutable 40% interest in theCompany. Purchaser shall be permitted to take on a strategic partner or partners andsellup to 60% of the Company so long as same terms arefirst offeredto Seller with 30 days' noticeto accept or pass. ● Seller shall use its bestefforts to continue secure additional financing and/or lines of credit to support helpsupport theCompany. ● All of theCompany's future workshall first be offeredto Seller on a subcontract ● basis. In theevent that Seller or its subsidiaries areunable to provide necessary labor or if theSeller declines to accept theassignment offeredto fulfill theneeds of theCompany's customer, Buyer may fulfilltheworkthrough third parties. ● All salaries, andother employee compensation anddayto dayoperational expenses shall be determined by Purchaser andSeller shall haveno control overdayto day operations. Seller shall onlybe theexclusive avenue for processing work. ● 5% of cash receipts, up to $50,000 maximum annually, shall be paidto Seller for ● accounting and administrative services. 2. This PSA t ball be construed under the laws of the State of Florida and cannot be changed or modified except by an instrument in writing executed by the Parties. 7. This PSA constitutes the entire agreement between the P3rtiea withrespect to the subject matter of this PSA. IN WITNESS HEREOF the Parties by their duly authorized representatives, have executed this PSA effective the date first above written. Seller: Purchaser: Genesis Group Holdings Inc. Billy Caudill /s/ Lawrence Sands /s/ Billy Caudill Authorized Signatory: Authorized Signatory:
